DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to communications filed on 2/11/2021.
Claims 1-13 have been amended. The amendments have been fully considered.
Claims 1-13 are pending.
Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Certified copies of the priority documents have been received.
Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive. In the response filed, applicant argues in substance:
a) In pages 8-11 of the response filed, applicant argues that Masahiro et al. (JP 2003-67014 A, hereinafter Masahiro) fails to teach or disclose the recited limitations because the limitations of the independent claims have been amended to recite “a user program execution module that executes a user program for communicating with an object to be controlled” and Masahiro fails to disclose “that the monitor program, which merely communicates with PLC1-PLCn, communicates with and controls an object to be controlled”.
In response to argument (a), the examiner respectfully disagrees. Masahiro (JP 2003-67014 A) discloses operation as a user program execution module that executes a user program for communicating with an object to be controlled and controlling the object (¶[0012], "a monitor program including a plurality of application programs A1 to An"; ¶[0013], "communication data is set to be a read / write designation command (R or W), a communication request of any application program A 1 - An, and the like", the PLCs are external to the PC, see Fig. 1), that is, the application programs (user program) communicates with the PLC (object), where the communications include commands such as read and write (control).
b) In pages 8-11 of the response filed, applicant argues that Masahiro et al. (JP 2003-67014 A, hereinafter Masahiro) fails to teach or disclose the recited limitations because the limitations of the independent claims have been amended to recite “the data to be transmitted to the external device including information associated with the user program communicating with the object and a database operation instruction for accumulating the information in the database”.
In response to argument (b), the examiner respectfully disagrees. Masahiro (JP 2003-67014 A) discloses the data to be transmitted to the external device including information associated with the user program communicating with the object (¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to A n and the target system 8,9,PLC1-PLCn. Communication data, as shown in FIG. 4, for example, is a communication flag in which "1" and "0" indicating completion of communication with a target system are set, a target system, and a finger. A target designation number 'PLC 1', a device number 'd 001' specifying a device of the target system (various data storage areas of the target system); This includes a command including a data number "12", a read / write designation command (R or W), a communication request of any application program A 1 - An, and the like [...] The transfer data includes [...] read / write data" – see also ¶[0015], “the communication exchanged with the target system card specified by the command is read and written in the shared memory 10. 8,9,PLC1-PLCn”). That is, the communication includes read / write data and a read / write command for the PLC to read or store the data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 12-13 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Masahiro et al. (JP 2003-67014 A, hereinafter Masahiro).
Regarding claim 1, Masahiro discloses a controller comprising a processor configured to perform operations (¶[0011], a personal computer, computers inherently include processors to perform operations) comprising: 
operation as a communication program execution module that executes a plurality of communication programs (¶[0012], "communication means" including "slave communication manager" programs 13-16);
operation as a user program execution module that executes a user program for communicating with an object to be controlled and controlling the object (¶[0012], "a monitor program including a plurality of application programs A1 to An"; ¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn [...] This includes a command including a data number '12', a read / write designation command (R or W), a 
the user program including an instruction for communicating with an external device (¶[0013], "the shared memory 10 is capable of allocating a plurality of communication data to each of the application programs A 1 to An which have made a communication request […] In each of the allocated areas, communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn", the PLCs are external to the PC, see Fig. 1, and may include the "object"); 
operation as a communication interface that is connectable to any of the plurality of communication programs and controls communication between the plurality of communication programs and the external device (¶[0011], "a communication interface (a serial interface in the present embodiment) 1,2 of PCs and PLCs 1 to PLCn is connected by a communication cable 3 to constitute a monitoring system"; Fig. 1, element 2 , the interface is situated between the communication programs 13-16 and the PLCs); and 
operation as a determination module that receives data transmitted to the external device from the user program execution module when the instruction is executed by the user program execution module (¶[0013], "a part of a memory provided in a PC is allocated to a communication manager program 12 [...] the shared memory 10 is capable of allocating a plurality of communication data to each of the application programs A 1 to An which have made a communication request, so that the allocation area can be appropriately stored 2 or more times. In each of the allocated areas, communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn"; ¶[0015], "The communication manager program 12 of the master and the communication manager programs 13 to 16 of the slave process communication between the application programs A 1 to An and the PLCs 1 to PLCn and the storage devices inside the hardware of 
based on a destination of the data, determines a communication program for transmitting the data to the external device, from among the plurality of communication programs (¶[0015], "The communication manager programs 13 to 16 of a slave having a communication protocol corresponding to a target system 8,9,PLC1-PLCn to be a communication request destination are selected with reference to a correspondence table 17"),
the data to be transmitted to the external device including information associated with the user program communicating with the object (¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn [...] The transfer data includes [...] read / write data", the PLCs are external to the PC, see Fig. 1 - the data is "associated" with the monitor program because it originates from the application programs A1 to An which constitute the monitor program) and
a database operation instruction for accumulating the information in the database (¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to A n and the target system 8,9,PLC1-PLCn. Communication data, as shown in FIG. 4, for example, is a communication flag in which "1" and "0" indicating completion of communication with a target system are set, a target system, and a finger. A target designation number 'PLC 1', a device number 'd 001' specifying a device of the target system (various data storage areas of the target system); This includes a command including a data number "12", a read / write designation command (R or W), a communication request of any application program A 1 - An, and the like [...] The transfer data includes 
Regarding claim 2, Masahiro discloses the controller according to claim 1, wherein the information comprises a communication stack for each of the communication programs (¶[0020], each of the communication manager programs includes communication data receiving means, communication processing means, and communication completion notifying means that are invoked in a sequence (see Fig. 7), i.e., stacked).
Regarding claim 3, Masahiro discloses the controller according to claim 1, wherein the processor is configured such that operation as the determination module comprises determining, based on an execution state of each of the communication programs and the destination, a communication program for transmitting the data to the external device, from among the plurality of communication programs (¶[0015], "The communication manager programs 13 to 16 of a slave having a communication protocol corresponding to a target system 8,9,PLC1-PLCn to be a communication request destination are selected" - the state being having the communication protocol of the target system).
Regarding claim 4, Masahiro discloses the controller according to claim 3, wherein the processor is configured such that when the execution state of the communication program based on the destination satisfies a predetermined condition, the determination module determines the communication program as a communication program for transmitting the data to the external device (¶[0015], "The communication manager programs 13 to 16 of a slave having a communication protocol corresponding to a target system 8,9,PLC1-PLCn to be a communication request destination are selected" - the state being having the communication protocol of the target system, the communication program is selected when the communication program has the communication protocol).
Regarding claim 7, Masahiro discloses the controller according to claim 4, wherein the processor is configured such that operation as the determination module comprises determining, when 
Regarding claim 12, Masahiro discloses a control method by a controller (¶[0011], a personal computer), the control method comprising: 
executing a plurality of communication programs (¶[0012], "communication means" including "slave communication manager" programs 13-16); 
executing a user program for communicating with an object to be controlled and controlling the object (¶[0012], "a monitor program including a plurality of application programs A1 to An"; ¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn [...] This includes a command including a data number '12', a read / write designation command (R or W), a communication request of any application program A 1 - An, and the like", the PLCs are external to the PC, see Fig. 1), 
the user program including an instruction for communicating with an external device (¶[0013], "the shared memory 10 is capable of allocating a plurality of communication data to each of the application programs A 1 to An which have made a communication request […] In each of the allocated areas, communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn", the PLCs are external to the PC, see Fig. 1, and may include the "object"); 
the controller including a communication interface that is connectable to any of the plurality of communication programs and controls communication between the plurality of communication 
receiving data to be transmitted to the external device from the user program when the instruction of the user program is executed (¶[0013], "a part of a memory provided in a PC is allocated to a communication manager program 12 [...] the shared memory 10 is capable of allocating a plurality of communication data to each of the application programs A 1 to An which have made a communication request, so that the allocation area can be appropriately stored 2 or more times. In each of the allocated areas, communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn"; ¶[0015], "The communication manager program 12 of the master and the communication manager programs 13 to 16 of the slave process communication between the application programs A 1 to An and the PLCs 1 to PLCn and the storage devices inside the hardware of the application programs A 1 to An and the PC [...] In response to the communication request from the application programs A 1 to An, it is confirmed which target system 8,9,PLC1-PLCn has been communicated with the communication data from the application programs A 1 to An stored in the shared memory 10"), and 
based on a destination of the data, determining a communication program for transmitting the data to the external device, from among the plurality of communication programs (¶[0015], "The communication manager programs 13 to 16 of a slave having a communication protocol corresponding to a target system 8,9,PLC1-PLCn to be a communication request destination are selected with reference to a correspondence table 17"),
the data to be transmitted to the external device including information associated with the user program communicating with the object (¶[0013], "communication data is set to be transmitted and 
a database operation instruction for accumulating the information in the database (¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to A n and the target system 8,9,PLC1-PLCn. Communication data, as shown in FIG. 4, for example, is a communication flag in which "1" and "0" indicating completion of communication with a target system are set, a target system, and a finger. A target designation number 'PLC 1', a device number 'd 001' specifying a device of the target system (various data storage areas of the target system); This includes a command including a data number "12", a read / write designation command (R or W), a communication request of any application program A 1 - An, and the like [...] The transfer data includes [...] read / write data" - see also ¶[0015], “the communication exchanged with the target system card specified by the command is read and written in the shared memory 10. 8,9,PLC1-PLCn”).
Regarding claim 13, Masahiro discloses a non-transitory computer-readable storage medium storing a program for causing a computer included in a controller to execute a control method (¶[0011], a personal computer, computers that execute routines inherently include instructions stored in a medium and processors), the control method comprising:
executing a plurality of communication programs (¶[0012], "communication means" including "slave communication manager" programs 13-16); 
executing a user program for communicating with an object to be controlled and controlling the object (¶[0012], "a monitor program including a plurality of application programs A1 to An"; ¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn [...] This includes a command including a data number '12', a read / 
the user program including an instruction for communicating with an external device (¶[0013], "the shared memory 10 is capable of allocating a plurality of communication data to each of the application programs A 1 to An which have made a communication request […] In each of the allocated areas, communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn", the PLCs are external to the PC, see Fig. 1, and may include the "object"); 
the controller including a communication interface that is connectable to any of the plurality of communication programs and controls communication between the plurality of communication programs and the external device (¶[0011], "a communication interface (a serial interface in the present embodiment) 1,2 of PCs and PLCs 1 to PLCn is connected by a communication cable 3 to constitute a monitoring system"; Fig. 1, element 2 , the interface is situated between the communication programs 13-16 and the PLCs); and 
receiving data to be transmitted to the external device from the user program when the instruction of the user program is executed (¶[0013], "a part of a memory provided in a PC is allocated to a communication manager program 12 [...] the shared memory 10 is capable of allocating a plurality of communication data to each of the application programs A 1 to An which have made a communication request, so that the allocation area can be appropriately stored 2 or more times. In each of the allocated areas, communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn"; ¶[0015], "The communication manager program 12 of the master and the communication manager programs 13 to 16 of the slave process communication between the application programs A 1 to An and the PLCs 1 to PLCn and the storage devices inside the hardware of the application programs A 1 to An and the PC [...] In response to 
based on a destination of the data, determining a communication program for transmitting the data to the external device, from among the plurality of communication programs (¶[0015], "The communication manager programs 13 to 16 of a slave having a communication protocol corresponding to a target system 8,9,PLC1-PLCn to be a communication request destination are selected with reference to a correspondence table 17"),
the data to be transmitted to the external device including information associated with the user program communicating with the object (¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to An and the target system 8,9,PLC1-PLCn [...] The transfer data includes [...] read / write data", the PLCs are external to the PC, see Fig. 1 - the data is "associated" with the monitor program because it originates from the application programs A1 to An which constitute the monitor program) and
a database operation instruction for accumulating the information in the database (¶[0013], "communication data is set to be transmitted and received between the application programs A 1 to A n and the target system 8,9,PLC1-PLCn. Communication data, as shown in FIG. 4, for example, is a communication flag in which "1" and "0" indicating completion of communication with a target system are set, a target system, and a finger. A target designation number 'PLC 1', a device number 'd 001' specifying a device of the target system (various data storage areas of the target system); This includes a command including a data number "12", a read / write designation command (R or W), a communication request of any application program A 1 - An, and the like [...] The transfer data includes [...] read / write data" - see also ¶[0015], “the communication exchanged with the target system card specified by the command is read and written in the shared memory 10. 8,9,PLC1-PLCn”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP 2003-67014 A) in view of Almeida et al. (US 20100191796 A1, hereinafter Almeida).
Regarding claim 5, Masahiro discloses the controller according to claim 4.
Masahiro does not disclose that the processor is configured such that the execution state of the communication program is indicated by response performance of communication of the communication program in execution.
Almeida discloses that an execution state of the communication program is indicated by response performance of communication of the communication program in execution (¶[0018] (with Fig. 1 as context), "web service management system (100) comprises proxy endpoints (140, 142), a planning module (150) and a number of service intermediaries (120, 122 and 124). In the overview, the web service management system (100) exposes its proxy interface to the outside world for interaction. In the present example, proxy endpoints A and B act as interface between the web service management system (100) and consumer A (110), consumer B (112) and consumer C (114). The service intermediaries reside in the mediation layer of the web service management system (100) and manage a set of services. In this embodiment, service intermediaries (120, 122 and 124) manage a set of services (130, 132)" (i.e., the system is equivalent in structure to that of Masahiro); ¶[0028], "A consumer can have several runtime performance requirements under which a service provider is expected to perform, for instance maximum response time, average response time, uptime etc. [...] performance parameters that 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Masahiro in view of Almeida so that the processor is configured such that the execution state of the communication program is indicated by response performance of communication of the communication program in execution.
One of ordinary skill in the art would have been motivated because it would allow runtime performance requirements to be met.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP 2003-67014 A) in view of Raphel et al. (US 7774492 B2, hereinafter Raphel).
Regarding claim 8, Masahiro discloses the controller according to claim 4.
Masahiro does not disclose that the processor is configured such that operation as the determination unit comprises outputting, when the execution state of the communication program based on the destination does not satisfy the predetermined condition, the data to a storage
Raphel discloses outputting, when the execution state of the communication program based on the destination does not satisfy the predetermined condition, the data to a storage (col. 8, lines 18-25, an interface, prior to transmitting a request to a selected server device, determines if a response performance of the server device is within a threshold, and if it's not, the request is held on a buffer until the performance of the server is within the threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Masahiro in view of Raphel so that the processor is configured such that operation as the determination unit comprises outputting, when the execution 
One of ordinary skill in the art would have been motivated because it would prevent the communication program from being overloaded.
Regarding claim 9, the combined system of Masahiro and Raphel discloses the invention substantially as applied to claim 8, above, wherein the processor is configured to perform operations further comprising transmitting the data in the storage to the external device through a prescribed communication program of the communication programs (Raphel, col. 8, lines 23-50, the request is buffered until the performance is within a threshold and then released to the selected server - in combination with Masahiro, the request would be a request to transmit the communication to the external device).
Allowable Subject Matter
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446